Correspondence March 7, 2011 VIA EDGAR Barbara C. Jacobs Assistant Director United States Securities and Exchange Commission Washington, D.C.20549 Re: Verecloud, Inc. Form 10-K for Fiscal Year Ended June 30, 2010 Filed September 28, 2010 File No. 000-52882 Ladies and Gentlemen: As a followup to the response letter filed on February 14, 2011, the Company understands its obligations under the Securities Exchange Act of 1934 and all applicable Exchange Act Rules and is responsible for the adequacy and accuracy of the disclosure in any of its filings.Furthermore, we acknowledge that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing.The Company acknowledges and agrees that it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. You may contact me at 303.514.1453 with any questions you may have. Very truly yours, /s/James R. Buckley James R. Buckley Chief Financial Officer Verecloud, Inc.
